Citation Nr: 1610017	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability and if so, whether service connection for is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted for PTSD and/or an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including PTSD and depression.  See January 2009 Mental Health Consult.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD.  This will provide the most favorable review of the Veteran's claim.

In January 2016, the Veteran testified at a videoconference Board hearing before the undersigned.  A copy of the transcript has been associated with electronic claims folder.  At the hearing, the Veteran requested that the record be held open for 30 days to permit him time to submit additional evidence.  The claim was held in abeyance until after the requested time period ended.  The Veteran submitted additional evidence, along with a waiver of RO consideration.  Therefore, the Board may consider the additional evidence.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left knee and left eye disability and entitlement to service connection for PTSD and/or an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO denied entitlement to service connection for a left knee disability and a left eye disability on the basis that there was no ratable disability of the left knee or left eye.  The Veteran did not appeal.  

2.  In a February 2006 rating decision, the RO denied entitled to service connection for PTSD on the basis that there was no evidence of a valid stressor associated with active military service, no evidence of PTSD in service and no evidence of a current diagnosis of PTSD associated with events or activities while on active duty.  The Veteran did not appeal.  

3.  The evidence received since the September 1992 and February 2006 denials were not previously submitted to agency decisionmakers, relate to an unestablished fact necessary to substantiate the claims, are neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raise a reasonable possibility of substantiating the claims of entitlement to service connection for a left knee disability, a left eye disability and PTSD.  



CONCLUSIONS OF LAW

1.  The September 1992 and February 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

2.  The evidence received since the September 1992 and February 2006 rating decisions are new and material and the claims for service connection for a left knee disability, a left eye disability, and PTSD are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a left knee disability, a left eye disability, and PTSD.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  New and Material Evidence

In a September 1992 rating decision, the RO denied entitlement to service connection for left knee pain and a left eye condition.  The RO noted that the Veteran was seen in service for left knee pain, diagnosed as patellar tendinitis and Osgood-Schlatter disease.  The RO also noted that the Veteran reported having been told that his left eye was deficient on a reading test.  The RO denied entitlement to service connection on the basis that the Veteran's complaint of left knee pain was not a ratable disease or disability and a left eye disability was not found during an examination.  The Veteran did not appeal or submit new and material evidence within one year.  

In a February 2006 rating decision, the RO denied entitlement to service connection for PTSD.  The RO noted that there was no evidence of a valid stressor associated with active service in the Veteran's service personnel or medical records.  The RO added that there was no evidence of a current PTSD diagnosis associated with events or activities while on active duty.  The Veteran did not appeal or submit new and material evidence within one year.  

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the Veteran did not appeal the September 1992 and February 2006 rating decision, they became final.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

Since the previous denials, the Veteran submitted evidence that he was treated for a left knee and left eye disability.  He also submitted evidence, including his and his wife's statements, which detail events in service which constitute a stressor for his diagnosed PTSD.  He also submitted articles which detail the incidents where airmen were slain in the Philippines during the Veteran's service.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board also finds that the evidence is material, as the evidence regarding the Veteran's left knee and left eye disabilities show the existence of a ratable disability, the absence of which was the basis for the original denial.  The evidence is also material as it triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  

It is noted that the Veteran submitted copies of service treatment and personnel records in September 2014 and January 2016.  As these records are either not relevant to any of the Veteran's claims on appeal (they involve physical therapy for a foot condition or the Veteran's rank), or are duplicative of service treatment records already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claims for service connection for a left knee disability, a left eye disability and PTSD are reopened.  To that extent only, the appeals are allowed.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left knee disability having been received, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left eye disability having been received, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for PTSD having been received, the claim to reopen is granted.  


REMAND

First, in February 2016, the Veteran submitted a letter from Dr. D.S.M. who stated that he had treated the Veteran since February 2015.  There are no medical records from Dr. D.S.M. of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, in his February 2016 letter Dr. D.S.M. stated that the Veteran was diagnosed with bilateral bone on bone knee osteoarthritis.  He noted the Veteran's in-service specialty as an aircraft maintenance technician and related physical requirements of the position.  He opined that all of the physical requirements "could through cumulative repetitive [microtrauma] greatly accelerate the age related degeneration of the hyalin and meniscal cartilage of the knees."  Based on this premise, Dr. D.S.M. opined that, "[i]t is my medical opinion that [the Veteran's] prematurely severe bilateral knee osteoarthritis is service connected."  Although Dr. D.S.M. concluded that the Veteran's left knee disability was service connected, the rationale for his opinion is flawed.  Dr. D.S.M. reasons that the Veteran's kneeling in service "could . . . greatly accelerate the age related degeneration."  Emphasis added.  However, the proper standard for a successful service connection claim is not one of possibility, but one of probability.  The evidence must show that there is a 50 percent or better probability that a disability is related to service.  The only other medical opinion of record which addresses the Veteran's left knee disability is an October 2008 VA examination.  However, the October 2008 VA examination report does not address the Veteran's diagnosis of osteoarthritis.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination which adequately addresses the etiology of all diagnosed left knee disabilities. 

Third, the Veteran was afforded a VA examination in October 2008 where the Veteran reported blurry vision, glare with headlights, floaters and cataracts.  The examiner noted in-service diagnoses of bilateral conjunctivitis and congenital cataract of the right eye.  The examiner diagnosed the Veteran with a trace amount of nuclear sclerosis present bilaterally, which he opined was not related to service.  The examiner further noted that no excessive vitreal floaters were noted during the exam and were not related to the conditions diagnosed during service.  No rationale was provided for the opinion.  Treatment records from Dr. J.R. of the Eye Clinic of South Texas indicate that the Veteran was treated for symptoms of blurred vision, floater and burning of his eyes.  Dr. J.R. diagnosed the Veteran with a congenital disorder.  

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

No opinion has been provided as to whether the Veteran's left eye disability: (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  Answers to these distinctly medical questions are required prior to appellate disposition.  Therefore, the Board finds that the examination is inadequate for adjudication purposes and finds that a remand is necessary to obtain an adequate medical opinion.  

Fourth, the Veteran contends that he suffers from PTSD as a result of his active military service.  Specifically, he states that he suffers from nightmares, flashbacks and feelings of guilt.  See Veteran's statement, February 2011.  He also states that during service in the Philippines, he witnessed, along with his wife and children, the attack on a fellow airman by local rebel groups.  The incident caused him to feel helpless and afraid for his safety and the safety of his family.  Id.  His wife corroborated that she and her family witnessed the attack of airmen while they were leaving a restaurant off base and the Veteran's behavior changed after that incident.  See B.S. statement, February 2016.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In March 2013, a memorandum was issued regarding the Veteran's PTSD stressors.  This memorandum indicated that there was lack of information to forward to Joint Services Records Research Center (JSRRC) in order to verify the stressors.  The Board finds, however, that the written corroborating statements of the Veteran's spouse serves as the requisite supporting evidence that the claimed in-service stressors actually occurred.  

In regard to the Veteran's PTSD claim, the Veteran has a current diagnosis of PTSD, but no VA or private examiner has opined as to what experience(s) or circumstances on which that diagnosis is based.  The Veteran has not been afforded a VA examination in connection with his PTSD claim.  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the etiology of the Veteran's psychiatric disorders, to include PTSD and/or an acquired psychiatric disorder.  

Fifth, on remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. D.S.M., as well as any other records, not already of record, that are relevant to his claims.  See February 2016 letter from Dr. D.S.M.

If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain up-to-date VA treatment records pertaining to the Veteran and associate with the electronic claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's left knee disability.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Appropriate testing should be accomplished.  The VA examiner's opinion should specifically address the following:

(a)  Provide diagnoses of all of the Veteran's left knee disabilities.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's left knee diagnosed disabilities were incurred in or otherwise related to service.  A complete rationale must be provided.  

The examiner's attention is directed to Dr. D.S.M.'s February 2016 letter which stated that the Veteran's bilateral knee osteoarthritis is service connected.  

4.  Then, obtain an addendum opinion from the October 2008 examiner (or an appropriate medical professional) regarding the Veteran's left eye disability.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

(a)  Is the Veteran's left eye disability considered to be a "defect" or "disease" for VA purposes?  See Dr. J.P. of Eye Clinic of South Texas diagnosis of a congenital disorder. 

In this regard, the examiner is to note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating. 

(b)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the eye. 

(c)  If it is a congenital disease, was it at least as likely as not aggravated (i.e., permanently increased in severity) during active service. 

(d)  If so, was the increase in disability clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

(e)  If the Veteran does not have a congenital disability of the left eye, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left eye disability was incurred in or is otherwise related to the Veteran's service, including the Veteran's exposure to debris while repairing aircraft as aircraft structural maintenance specialist.  A complete rationale for all opinions expressed is requested.  

The examiner's attention is directed to treatment records from the Eye Clinic of South Texas indicate that the Veteran was treated in November 2006 for complaints of blurred vision, floaters and seeing flashes of light.  Dr. J.R. diagnosed the Veteran with a congenital disorder.  

5.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  If the criterion for a diagnosis of PTSD is not met, reconcile that determination with the diagnoses of PTSD of record.  See January 2009 Mental Health Consult.

(b)  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

The examiner is directed to the Veteran's February 2011 statement that during service in the Philippines, he witnessed, along with his wife and children, the attack on a fellow airman by local rebel groups.  The incident caused him to feel helpless and afraid for his safety and the safety of his family.  Id.  The examiner's attention is also directed to the Veteran's wife February 2016 corroboration where she stated that she and her family witnessed the attack of airmen while they were leaving a restaurant off base and the Veteran's behavior changed after that incident.  

(c)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
6.  Ensure that the information and opinions provided by the examiners satisfies the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


